Case 6:20-cv-00581-ADA Document 1-1 Filed 06/29/20 Page 1 of 7




 EXHIBIT A
             Case 6:20-cv-00581-ADA Document 1-1 Filed 06/29/20 Page 2 of 7

                                                                                                  USOO7304563B2


(12) United States Patent                                                      (10) Patent No.:     US 7,304,563 B2
     Chipchase                                                                 (45) Date of Patent:      Dec. 4, 2007
(54) ALARM CLOCK                                                                5,493,611 A * 2/1996 Hubert .................. 379,387.01
                                                                                5,943,626 A        8, 1999 Nam
(75) Inventor: Jan Chipchase, Tokyo (JP)                                        6,678,215 B1 ck    1, 2004 Treyz et al. .................. 368, 10
                                                                                6,714.486 B2 * 3/2004 Biggs .......................... 368,82
(73) Assignee: Nokia Corporation, Espoo (FI)                                    6,940,395 B2 * 9/2005 Steinmark .............. 340,309.16
                                                                                6,958,692 B1 * 10/2005 Ratschunas ............ 340,539.13
( c ) Notice:        Subject tO any disclaimer, the term of this          2005/O16911.0 A1*        8/2005 Mazzilli et al. ............... 368,73
                     past
                       M YW-
                             issisted
                                y  yS.
                                       under 35                                       FOREIGN PATENT DOCUMENTS
                                                                      GB                    2317784. A         4f1998
(21) Appl. No.: 10/957,743                                            JP                   O3262241           11, 1991
                                                                      JP                   O8237339            9, 1996
(22) Filed:          Oct. 5, 2004                                     WO           WO2004/O25934               3, 2004
                                                                      k    .
(65)                Prior Publication Data                              cited by examiner
        US 2006/OO718O1 A1 Apr. 6, 2006                               Primary Examiner Benjamin C. Lee
                                             s                        Assistant Examiner           Daniel Previl
(51) Int. Cl.                                                         74) Attorney,V, Ag
                                                                                      Agent, or Firm—Squire,
                                                                                                       C     Sanders & Dempse
                                                                                                                           psey
     GSB 25/00                  (2006.01)                             LLP.
(52) U.S. Cl. ............................. 340/309.15: 340/539.1;
                   340/541; 340/825.36:379/93.01379/101;              (57)                          ABSTRACT
                                                           368/12     A mobil                    inal COmr1S1ng:
                                                                        mob1e COmmunicat1On terminal      prising a CIOCK
                                                                                                                     lock fTOr
(58) Field of Classification Search ............. 340/309.7,          maintaining an indication of the current time; a memory for
                 40758, 309.16, 825.36,539.1, 7.6, 541,               storing a definition of an alert time; and an alerting unit
           340/309.15: 379/40, 106.06, 1.01, 350, 93.26,              configurable to issue an alert when the current time matches
                                               379, 68, 93.01         the alert time, the alerting unit being capable of issuing the
     See application file for complete search history.                alert by initiating a connection to another communication
(56)                    References Cited                              terminal over a network so as to cause that other terminal to
                                                                      locally signal the incidence of the connection incoming
                 U.S. PATENT DOCUMENTS                                thereto.
       4,872,005 A * 10/1989 DeLuca et al. ............ 340/741
       5,475,380 A * 12/1995 Shim ......................... 340/741                       16 Claims, 1 Drawing Sheet
    Case 6:20-cv-00581-ADA Document 1-1 Filed 06/29/20 Page 3 of 7


U.S. Patent                       Dec. 4, 2007        US 7,304,563 B2




                                             C   15


              13
            Case 6:20-cv-00581-ADA Document 1-1 Filed 06/29/20 Page 4 of 7


                                                     US 7,304,563 B2
                               1.                                                                      2
                     ALARM CLOCK                                           The present invention also provides a method for alerting
                                                                        a user by means of a mobile communication terminal, the
           BACKGROUND OF THE INVENTION                                  method comprising: maintaining by means of a clock an
                                                                        indication of the current time; storing in a memory a
  This invention relates to alarm clock and timer functions,       5    definition of an alert time; issuing an alert when the current
especially for communication terminals.                                 time matches the alert time by initiating a connection to
   Many people use alarm clocks to help them wake up in the             another communication terminal over a network so as to
morning. Many devices, including communication termi                    cause that other terminal to locally signal the incidence of
nals, offer alarm clock functionality. The normal method of             the connection incoming thereto, issuing an alert by the
operation is that a user indicates a time to the alarm clock       10   terminal locally signalling to a user,
device. When a timer in the device matches the time                        storing an indication in the memory of whether the alert
indicated by the user the device sounds an alarm. The user                   is to be issued locally by the terminal; and
can stop the alarm from Sounding, normally by pressing a                   issuing an alert by initiating the connection to the other
button on the device.                                                        communication terminal at a predetermined time offset
   There are situations in which this type of alarm is insuf       15        from locally signalling to a user.
ficient. Even if a person is technically awake they are not                The alerting unit comprises a signaling unit capable of
necessarily conscious of what they are doing. If the user is            locally signaling to a user, and the alerting unit is capable of
deeply asleep or very tired then he might stop the alarm and            issuing the alert by causing the signaling unit to locally
then inadvertently go back to sleep without actually getting            signal to a user.
up. In such early morning situations users often rely on                   The memory is capable of storing an indication of
ingrained behaviour. These situations can be ones where the             whether the alerting unit is to issue the alert by means of the
user is the most keen that the alarm should wake him: for               signaling unit, and the alerting unit is arranged to configured
example he might need to get up early for a flight, after a             to issue the alert by means of the signaling unit in accor
particularly heavy drinking session the night before or when            dance with that indication.
simply being exhausted.                                            25      The alerting unit is configured to issue the alert by
   To overcome this problem some people try putting their               initiating the connection to another communication terminal
alarm clocks at the bottom of their bed, or on the other side           at a predetermined time offset from signaling the user by
of the bedroom, but it can be difficult to remember to do that.         means of the signaling unit.
   Some other types of alarm facility are more effective. For              Preferably the said connection to another communication
example, hotels often offer a wake-up call service to tele         30   terminal is a phone call.
phone a guest at a pre-arranged time. An alarm telephone                   Preferably the mobile communication terminal is capable
call of this type is often more likely to wake the guest than           of wireless communication with a communication network
an alarm clock would be. The guest has to pay more                      and the said connection is communicated over a wireless
attention to answering a phone call than to cancelling an               link with the network.
alarm clock, and the phone call is more likely to make the         35      Preferably the communication terminal is a mobile phone.
user alert because answering the phone requires more con                   The mobile communication terminal preferably com
centration. This service is not so readily available to the             prises a user interface whereby a user can enter data for
public when they are at home. However, some telephone                   storage by the memory.
operators offer a centrally run alarm call service to home                 Preferably the terminal is configured to enable a user to
telephone numbers. A subscriber can call a network service         40   enter the alert time by means of the keypad and to store that
centre from his home phone and indicate a time at which he              time in the memory.
wants to be called. The service centre returns the call at the             Preferably the terminal is configured to enable a user to
indicated time. The user has to pay a premium charge for this           enter the address of the other communication terminal by
service.                                                                means of the keypad and to store that time in the keypad, and
  There is therefore a need for an improved form of alarm.         45   wherein the alerting unit is configured to initiate the con
                                                                        nection to that terminal by means of that address.
            SUMMARY OF THE INVENTION                                       Preferably the address is a telephone number.
                                                                           The communication terminal preferably comprises a mes
   According to the present invention there is provided a               sage generation unit for generating an audible message
mobile communication terminal comprising: a clock for              50   defined by data stored at the communication terminal, and
maintaining an indication of the current time; a memory for             wherein the alerting unit is arranged to play out that message
storing a definition of an alert time; and an alerting unit             over the connection.
configurable to issue an alert when the current time matches               Preferably the terminal is portable.
the alert time, the alerting unit being capable of issuing the             Preferably the terminal is a battery-powered terminal.
alert by initiating a connection to another communication          55     The method preferably comprises locally signaling the
terminal over a network so as to cause that other terminal to           incidence of the incoming connection by means of the said
locally signal the incidence of the connection incoming                 other terminal. Preferably the said signaling is audible
thereto; wherein the alerting unit comprises a signaling unit           signaling. Preferably the audible signaling is a ring tone.
configured to locally signal to a user, the memory is con                 The present invention will now be described by way of
figured to store an indication of whether the alerting unit is     60   example with reference to the accompanying drawing.
configured to issue the alert using the signalling unit, and the
alerting unit is configured to issue the alert using the                      BRIEF DESCRIPTION OF THE DRAWINGS
signalling unit in accordance with that indication; and the
alerting unit is configured to issue the alert by initiating the          In the drawing:
connection to another communication terminal at a prede            65     FIG. 1 is a schematic diagram of a telecommunications
termined time offset from signalling the user using the                 system, including a communication terminal whose archi
signalling unit.                                                        tecture is shown in detail.
           Case 6:20-cv-00581-ADA Document 1-1 Filed 06/29/20 Page 5 of 7


                                                     US 7,304,563 B2
                               3                                                                       4
      DETAILED DESCRIPTION OF PREFERRED                                    In the alarm clock setting mode the user can also set the
                EMBODIMENTS                                             type of alarm he requires. Two types of alarm are available,
                                                                        and can be selected independently or in combination.
   In a preferred embodiment of the present invention a                    The first type of alarm is an alarm signalled locally at the
mobile phone 1 offers an alarm clock facility. In one mode         5    phone. This could be signalled by means of the loudspeaker,
of operation, at the pre-defined alarm time the alarm clock             as described above, or by means of a light or a vibrating unit
facility not only sounds an alarm from a loudspeaker in the             or by another form of local alerting device if the phone were
mobile phone, but also calls a pre-defined telephone number,            so equipped,
which would typically be the home phone number of the                      The second type of alarm is an alarm generated by means
user. Thus the user can be woken not just by the alarm             10   of a call to another phone. In the alarm setting mode the user
generated by the mobile phone, but also by an incoming                  can select a telephone number for use in the second type of
phone call to his home phone number.                                    alarm. The telephone number is stored in non-volatile
   The system shown in FIG. 1 will now be described in                  memory 21. The telephone number could conveniently be a
more detail.                                                            telephone number in use at the location where the user will
  The system of FIG. 1 comprises a telecommunications              15   be when the alarm is to sound: for example his home phone
network 2. A number of terminals 1, 3 are connected to the              number or the phone number of another mobile phone that
network, and the network can Switch communications                      he has at home. When the alarm is active and the clock
between the terminals in the usual way. Terminal 1 repre                matches the entered time and optionally date the processor
sents a mobile telephone, which accesses the network wire               generates the alarm of the second type by calling the
lessly. Terminal 3 represents a land-line telephone.                    telephone number. When the call is answered the phone 1
   Mobile phone 1 comprises a central processing unit 10,               may automatically terminate the call immediately so as to
which controls the operation of the phone in accordance                 avoid incurring the cost of a call if possible. Alternatively it
with software stored in a read only memory 11. The central              may play out a message. The message could be stored in the
processing unit is connected to a display 12 for displaying             Software in the phone and may say, for example: “This is an
information to a user, a keypad 13 for obtaining input from        25   alarm call from your Nokia phone. The time is XX.XX'.
a user, a loudspeaker 14 for outputting audio to be heard by            Alternatively, the message could be recorded by the user and
the user and a microphone 15 for receiving audio from the               stored by the phone in non-volatile memory 21. The call can
user. The central processing unit contains random access                be terminated in the normal way from the answering termi
memory 16 that can be used for storing temporary data. The              nal (e.g. terminal 3). The call can also be terminated from the
central processing unit implements a real-time clock under         30   phone 1.
the control of a timing circuit 17 Such as a crystal oscillator.           On making the call the menu system of the phone adopts
   The mobile phone also has a communication subsystem                  a mode in which the call cannot be cancelled merely by
18 for communicating with a mobile telephony network. The               pressing a single button on the keypad. Multiple key
communication Subsystem comprises an antenna 19 and a                   presses, and preferably multiple non-obvious key-presses
communication engine 20. The communication engine 20 is            35   are required. This inhibits a user from absent-mindedly
connected between the antenna and the processor 10. The                 cancelling the call from phone 1 without answering the call
communication engine handles conversion between base                    from the receiving phone.
band and radio frequency and handles signalling communi                    Using the second type of alarm call the user can have the
cations with the wireless network. At least some functional             phone 1 make an alarm call to a phone number of his
elements of the communication engine may be implemented            40   choosing at a predetermined time.
on a common chip with one or more parts of the central                     The phone may store a default telephone number for use
processing unit.                                                        in the second type of alarm. The user may select a telephone
   The processor has access to a non-volatile memory 21 for             number for use in the second type of alarm either by entering
storing user settings.                                                  it digit-by-digit or by selecting it from a list of numbers
   The mobile phone may be operable in accordance with             45   stored in the memory of the phone and/or from a list of
any Suitable communications protocol. Examples include                  names associated with Such numbers.
GSM and 3G (UMTS).                                                        If the user selects to have alarms of both the first and the
   The software stored in the memory 11 allows the state of             second types, the alarms may both be generated at the same
the phone to be controlled by means of the keypad 13, and               time. Alternatively, the phone could generate the alarm of
allows the processor to cause the display 12 to provide an         50   one type slightly after the other (e.g. one or two minutes
output dependent on the status of the phone.                            later) so that the user is disturbed separately by each alarm.
   The phone provides an alarm clock function. To operate               Preferably the alarm of the second type is generated first, but
the alarm clock function the user uses keypad 13 to navigate            the opposite is also possible.
a menu system defined by the Software and selects an alarm                 The user can set various options such as the length of time
clock setting mode. In the alarm clock setting mode the user       55   the phone 1 should ring the phone number for the second
can enter a time of day and optionally a date at which the              type of alarm before automatically hanging up, the number
alarm is to Sound. The user can then indicate to the phone              of times the phone number will be repeatedly called until it
whether the alarm is to be active or inactive. The value of the         is answered and at what frequency, and the length of time
entered time and date and the status of the alarm are stored            between calling and the phone alarm going off. The length
by the processor 10 in memory 21. The user can then leave          60   of time for which the phone number is rungs can be
the alarm clock setting mode. When the alarm is active the              automatically shortened/adjusted based on the time required
processor 10 compares the value of its real-time clock with             to answer previous alarms.
the time (and, if any, date) entered by the user. When the                 Preferably the alarm of the second type is not activated by
clock matches the entered time and optionally date the                  default whenever a user sets up an alarm. This avoids the
processor activates an alarm. In one type of alarm operation       65   possibility that the phone will call a default alarm phone
it activates the alarm by causing the loudspeaker 14 to emit            number when the user is not at a location where he can
a noise. A user can stop the noise by means of the keypad 13.           answer calls to that number. For instance if the user is away
             Case 6:20-cv-00581-ADA Document 1-1 Filed 06/29/20 Page 6 of 7


                                                       US 7,304,563 B2
                            5                                                                          6
from home then he will not want his home phone number to                    2. The mobile communication terminal as claimed in
be called by accident when the alarm goes off.                            claim 1, wherein the connection to another communication
  The alarm function as described above can also be used to               terminal is a phone call.
wake people who are at different locations. The phone                       3. The mobile communication terminal as claimed in
number entered for the alarm of the second type could be a                claim 1, wherein the mobile communication terminal is
number for a phone at a location remote from the phone 1.                 configured to perform wireless communication with a com
The alarm of the first type can then wake someone at the                  munication network and the connection is communicated
location of the phone, and the alarm of the second type can               over a wireless link with the network.
wake someone at the remote location. As described above,                    4. The mobile communication terminal as claimed in
the person answering the call could be greeted with a                10   claim 1, wherein the communication terminal is a mobile
message when the call is answered, for instance 'good                     phone.
morning darling. To allow people to be woken at more than                   5. The mobile communication terminal as claimed in
one remote location the phone could allow multiple phone                  claim 1, comprising a user interface whereby a user can
numbers to be selected for the second type of alarm, and                  enter data for storage by the memory.
could ring all of them in turn when the alarm is activated.          15
                                                                            6. The mobile communication terminal as claimed in
  The principles described above with regard to the first and             claim 5, the terminal being configured to enable a user to
second types of alarm could be used to alert users to events              enter the alert time by means of the keypad and to store that
from other functions than an alarm clock function. Alarms of
the first and/or second types could be generated in response              time in the memory.
                                                                            7. The mobile communication terminal as claimed in
to other time management features such as diary entries for               claim 6, wherein the address is a telephone number.
shared reminders or meetings.                                               8. The mobile communication terminal as claimed in
   Instead of calling a phone as described above, the second              claim 5, the terminal being configured to enable a user to
type of alarm could be generated by signaling other types of
devices that can be signaled by the phone 1 over the network              enter the address of the other communication terminal by
2. For example, the phone could signal a network-connected           25   means of the keypad and to store that time in the keypad, and
hi-fi system to turn on at the time indicated by the alarm.               wherein the alerting unit is configured to initiate the con
   The applicant hereby discloses in isolation each indi                  nection to that terminal by means of that address.
vidual feature described herein and any combination of two                  9. The mobile communication terminal as claimed in
or more such features, to the extent that such features or                claim 1, comprising a message generation unit for generat
combinations are capable of being carried out based on the           30   ing an audible message defined by data stored at the com
present specification as a whole in the light of the common               munication terminal, and wherein the alerting unit is
general knowledge of a person skilled in the art, irrespective            arranged to play out that message over the connection.
of whether such features or combinations of features solve                  10. The mobile communication terminal as claimed in
any problems disclosed herein, and without limitation to the              claim 1, wherein the terminal is portable.
Scope of the claims. The applicant indicates that aspects of         35     11. The mobile communication terminal as claimed in
the present invention may consist of any Such individual                  claim 1, wherein the terminal is a battery-powered terminal.
feature or combination of features. In view of the foregoing                 12. A method for alerting a user of a mobile communi
description it will be evident to a person skilled in the art that        cation terminal, the method comprising:
various modifications may be made within the scope of the                   maintaining by a clock an indication of the current time;
invention.                                                           40
                                                                             storing in a memory a definition of an alert time;
  The invention claimed is:                                                 issuing an alert when the current time matches the alert
  1. A mobile communication terminal, comprising:                              time by initiating a connection to another communica
  a clock configured to maintain an indication of the current                  tion terminal over a network so as to cause that other
     time;                                                           45       terminal to locally signal the incidence of the connec
  a memory configured to store a definition of an alert time;                 tion incoming thereto;
     and                                                                    issuing an alert by the terminal locally signaling to the
  an alerting unit configured to issue an alert when the                       user,
    current time matches the alert time, the alerting unit                   storing an indication in the memory of whether the alert
    being configured to issue the alert by initiating a              50        is to be issued locally by the terminal; and
     connection to another communication terminal over a                     issuing an alert by initiating a connection to the other
     network So as to cause that other terminal to locally                     communication terminal at a predetermined time offset
     signal the incidence of the connection incoming                           from locally signaling to the user.
     thereto,                                                                13. The method as claimed in claim 12, comprising
  wherein the alerting unit comprises a signaling unit con           55   locally signaling the incidence of the incoming connection
    figured to locally signal to a user, and the alerting unit            by means of the other terminal.
    is configured to issue the alert by causing the signaling               14. The method as claimed in claim 13, wherein the
    unit to locally signal to the user,                                   signaling is audible signaling.
  wherein the memory is configured to store an indication
    of whether the alerting unit is configured to issue the          60     15. The method as claimed in claim 14, wherein the
    alert using the signaling unit, and the alerting unit is              audible signaling is a ring tone.
    configured to issue the alert using the signaling unit in               16. An apparatus for alerting a user by means of a mobile
     accordance with that indication, and                                 communication terminal, the apparatus comprising:
  wherein the alerting unit is configured to issue the alert by             maintaining means for maintaining an indication of the
    initiating the connection to the other communication             65        current time;
    terminal at a predetermined time offset from signaling                  storing means for storing in a memory a definition of an
    the user using the signaling unit.                                         alert time; and
          Case 6:20-cv-00581-ADA Document 1-1 Filed 06/29/20 Page 7 of 7


                                                US 7,304,563 B2
                          7                                                            8
issuing means for issuing an alert when the current time     wherein the storing means stores an indication of whether
  matches the alert time by initiating a connection to         the means for issuing an alert is to issue the alert using
  another communication terminal over a network so as          the signaling means, and
  to cause that other terminal to locally signal the inci    wherein the means for issuing an alert issues an alert by
  dence of the connection incoming thereto                     initiating a connection to the other communication
wherein the means for issuing an alert comprises signal
  ing means for locally signaling to the user,                 terminal at a predetermined time offset from signaling
wherein the means for issuing an alert issues the alert by     the user by the signaling means.
  causing the signaling means to locally signal to the
  user,
